Warren E. Burger: Counsel, you may resume.
Michael E. Deutsch: Mr. Chief Justice, and may it please the Court --
Warren E. Burger: You have about five minutes remaining.
Michael E. Deutsch: Thank you, sir. As to the question of Robertson v. Wegmann, the subject of the survival in the case was death caused by an extraneous cause, not by the actual claim brought. In other words, the person didn't die as a result of the claim. The claim was brought and the person died later on and that question was left directly open. Also, the Lousiana statute, which was the subject of the survival case in Robertson allowed for many people to bring the action, including parents. So if we were operating under the Louisiana statute here, Joe Jones could bring a claim. The problem with Indiana, nobody can bring a survival claim.
John Paul Stevens: But the claim couldn't be brought in Robertson at all, could it, because there just didn't happen to be that kind of a person around.
Michael E. Deutsch: Right, there was nobody. But there was a lot of different people who could have brought the claim, including parents. As to the question of congressional intent and exclusivity, every time the Congress has wanted the FTCA to be exclusive they have specifically stated in the act or in amendments -- and I refer the Court to 28 U.S.C. 2679 --
John Paul Stevens: But that doesn't necessarily answer the question of whether the Court should imply a cause of action.
Michael E. Deutsch: No, not necessarily but it is important to look to congressional intent to determine whether --
John Paul Stevens: And the other reason for not implying it maybe, if they thought it should be exclusive, but it is not the only reason for not having an implied action.
Michael E. Deutsch: No. I would think, whether there is an equally effective remedy is the real question. But in talking about congressional intent, not only did they specifically state so when they wanted it to be exclusive as to a Bivens claim, the 1974 amendments specifically recognizes that Bivens -- it is a counterpart to Bivens, and the Senate report specifically says that. The other thing about congressional intent is that Congress is in fact involved in negotiations with the Justice Department about making it exclusive, and in the course of that there are all kinds of broad changes being made in the act so it will take up the question of deterrence and compensation. Both the government and the Congress have both agrees that as it exists now the FTCA is not equally effective.
Warren E. Burger: You've spoken three or four times about its being equally effective. I assume you mean would be the most productive in terms of the survivors, is that what you mean?
Michael E. Deutsch: I would say would create a remedy that could redress the loss suffered by the decedent in this case.
Warren E. Burger: Well, as a practical matter -- and I suppose this is anyone's judgment -- wouldn't a judgment for, say, $50,000 against the United States government be worth considerably more than a judgment in a much larger amount against four or five civil servants?
Michael E. Deutsch: Well, it would maybe address the question of compensation, but the question of deterrence which is one of the twin goals of suing under the Constitution would not be accomplished because there is no deterrence to these men who have committed these violations of citizens' constitutional rights. The question of common law of survival, if the Court looks at the Fifth Amendment, which says no one shall be deprived of life without due process of law, how else could someone sue for damage, for the deprivation of life under the Fifth Amendment if there wasn't in effect some recognition that there had to be some common law of survival? What you are saying, if you apply Indiana law, is there is a constitutional violation if the person lives but if the person dies there isn't. That seems to fly right into the face of the Fifth Amendment.
Warren E. Burger: Of course, many statutes produce that result, do they not?
Michael E. Deutsch: Your Honor, probably, but when we are talking about the enforcement of fundamental rights under the Fifth and Eighth Amendments, I would think a statute --
Warren E. Burger: Sometimes the rights, the difference between the constitutional right and the statutory right in all practical terms are virtually indistinguishable, are they not?
Michael E. Deutsch: That would be true, and 1983 certainly enforces the constitutional rights. But if we don't have such a statute here, we have a statute that is based on state negligence law, and when we are talking about enforcing constitutional rights it is not adequate. I also address the Court to 28 U.S.C. 2676 of the Tort Claims Act which recognizes that if you get a recovery against the government you cannot sue against the individual employee, which recognizes that they are coexhisting remedies but you can't get double recovery. So if you go under the Tort Claims Act, you are precluded from going against the individual employee which imports of recognition you could choose either one, depending on what you thought was your interest in terms of deterrence and compensation. Two other points I would like to make --
Warren E. Burger: Your time has expired, Mr. Deutsch.
Michael E. Deutsch: All right. Thank you.
Warren E. Burger: Do you have anything further, Mr. Geller?
Kenneth Steven Geller: One point, Mr. Chief Justice. The situation in this case is not at all like Bivens. In Bivens, there was absolutely no federal remedy because Congress hadn't amended the Tort Claims Act yet to include intentional torts. Secondly, the Court said in Bivens that state trespass and invasion of privacy laws were not adequate to compensate victims of Fourth Amendment violations because such state laws were often inconsistent or even hostile to the interests protected by the Fourth Amendment. The respondent here has never alleged much less shown why state malpractice laws are not adequate to compensate for the sorts of violations and injuries that occurred here.
Warren E. Burger: Well, that was a great deal of the thrust of his argument this morning.
Kenneth Steven Geller: I don't --
Warren E. Burger: What do you mean, he never alleged it?
Kenneth Steven Geller: I don't believe he --
Warren E. Burger: That is what he was referring to all morning.
Kenneth Steven Geller: I don't believe that the respondent has shown what in Indiana in the peculiarities of Indiana malpractice law prevents full compensation for the sorts of injuries alleged in the complaint. We think that this is the sort of a case that the Court had in mind in Carey v. Piphus when it said that in some cases the interests protected by a particular branch of the common law of torts may parallel closely the interests protected by a particular constitutional right. Here we think there is that parallel and therefore we don't think the Court should extend the implied constitutional damages action of Bivens.
John Paul Stevens: Mr. Geller, do you think the implied Bivens type constitutional remedy survived the enactment of the amendment of the Federal Tort Claims Act, made that type suit available --
Kenneth Steven Geller: You mean Bivens, the actual Bivens sort of action?
John Paul Stevens: Yes, the Bivens itself.
Kenneth Steven Geller: Yes, that is a question I think quite similar to the one Mr. Justice White asked me. I think our argument if accepted might lead to that result but it needn't because of what I just said, the state laws that would be picked up in the Tort Claims Act to cover trespasses or the sorts of invasions in Bivens. The Court said in Bivens were not adequate frequently to protect the Fourth Amendment interests at stake, and I think this might have been what Congress had in mind in the legislative history of the '74 amendments.
John Paul Stevens: Mr. Geller, suppose there had been no Federal Tort Claims Act and there was a Bivens action brought, would you argue that just the existence of a malpractice remedy in Indiana would foreclose a --
Kenneth Steven Geller: No. No, there has to be we think a federal remedy.
John Paul Stevens: There has to be an alternative remedy under federal law.
Kenneth Steven Geller: Absolutely, that is our position, and there is here.
John Paul Stevens: Why, pray tell?
Kenneth Steven Geller: Because this is a federal --
John Paul Stevens: There is an adequate remedy under state law, then why would you imply one?
Kenneth Steven Geller: It is a federal constitutional right and we think that people who have that right violated should be entitled to a remedy in federal court. That was what --
John Paul Stevens: The only remedy under the Federal Tort Claims Act is going to be by reference to the Indiana law.
Kenneth Steven Geller: But that is what Congress has chosen to do, but it is still a federal remedy.
William H. Rehnquist: Well, you say then that your own client ought to be suable.
Kenneth Steven Geller: Congress we think has made that judgment in cases like this, that's correct, and we don't think in that situation there is any need for this Court to extend the implied constitutional damage action that it recognized in Bivens.
William H. Rehnquist: Extend it, you mean extend it to this case?
Kenneth Steven Geller: Extend it to a situation where there is an adequate --
William H. Rehnquist: A case by another name, is that what you mean by extending it?
Kenneth Steven Geller: Extend it to a situation that didn't exist in Bivens which is that where there is a federal statutory remedy that is fully adequate. Thank you very much.
Warren E. Burger: Thank you, gentlemen. The case is submitted.